Citation Nr: 1132652	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chest disability. 

2.  Entitlement to service connection for a prostate disability. 

3.  Entitlement to service connection for a nasal disability. 

4.  Entitlement to service connection for a stomach disability, to include on the basis of undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by dizziness, to include on the basis of undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by tiredness, to include on the basis of undiagnosed illness.
   

7.  Entitlement to service connection for a disability manifested by night sweats, to include on the basis of undiagnosed illness.
 
8.  Entitlement to service connection for insomnia, to include on the basis of undiagnosed illness.

9.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).    

10.  Entitlement to service connection for a bilateral shoulder disability. 

11.  Entitlement to service connection for a lumbar spine disability. 

12.  Entitlement to service connection for tinnitus. 

13.  Entitlement to service connection for hemorrhoids. 

14.  Entitlement to service connection for a skin disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2004 and March 2005 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The issues of entitlement to service connection for a stomach disability, insomnia and disabilities manifested by dizziness, tiredness, and night sweats addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current chest or left shoulder disability is not demonstrated.  

2.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of an enlarged prostate following a July 2007 VA examination.  

3.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of allergic rhinitis following a July 2007 VA examination.  

4.  The Veteran has credibly described experiencing since service the psychiatric symptoms that produced a diagnosis of adjustment disorder following an October 2007 VA examination.  

5.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of right shoulder impingement syndrome following a June  2007 VA examination.  

6.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of lumbar strain myositis following a July 2007 VA examination.  

7.  The Veteran has credibly described experiencing since service symptoms from tinnitus shown at a June 2007 VA examination. 

8.  Hemorrhoids shown during an August 2002 examination prior to the Veteran's first period of active duty, increased in severity during service. 

9.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of a papulovesicular skin rash following a July 2007 VA examination.  


CONCLUSIONS OF LAW

1.  A chest disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  An enlarged prostate was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Adjustment disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Impingement syndrome of the right shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Lumbar strain myositis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Hemorrhoids were aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.30, 3.306 (2010).

10.  A papulovesicular skin rash was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in June 2007 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, some service treatment reports and reports from VA outpatient treatment records dated from September 2006 to July 2007 have been received.  Multiple VA examinations conducted in 2007 produced sufficient evidence to render decisions on the claims adjudicated in this decision.  As there is no indication that there are additional records that need to be obtained with respect to the claims adjudicated herein that would assist in the adjudication of these claims, the duty to assist has been fulfilled with respect to these claims.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The terms of 38 U.S.C.A. § 1154(b), however, apply only as to what took place in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra.  Thus, 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

The Veteran's DD Form 214 from his second period of active duty lists his Military Occupational Specialty as an infantryman, reflects duty in Iraq in support of Operation Iraqi Freedom, and documents receipt of the Combat Infantry Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) apply.  

1.  Prostate, Nasal, Psychiatric, Right Shoulder, Back, Skin, Tinnitus, Hemorrhoids 

The service treatment reports include reports from an August 2002 examination conducted prior to the Veteran's first period of active duty demonstrating what were described as asymptomatic small hemorrhoids said to have no clinical significance.  It is not clear if additional service treatment reports are in existence, but those that are of record do not otherwise reflect the disabilities for which service connection is claimed.  Evidence shortly after service, however, includes VA examinations that demonstrated the presence of bilateral tinnitus and diagnoses of right shoulder impingement syndrome and lumbar strain myositis (June 2007); diagnoses of an enlarged prostate, allergic rhinitis, and a papulovesicular skin rash (July 2007 VA examination); and a diagnosis of adjustment disorder (October 2007 VA examination).  The Veteran has essentially asserted that problems with these conditions shown so shortly after service began during service, and there is no reason to doubt the Veteran's credibility with respect to this history.  As such, a basis upon which to establish service connection for an enlarged prostate, allergic rhinitis, right shoulder impingement syndrome, adjustment disorder, lumbar strain myositis, tinnitus, and a papulovesicular skin rash has been presented.  

With respect to hemorrhoids, the Veteran complained about worsening rectal bleeding upon VA outpatient treatment in March 2007 and the assessment at that time included rectal bleeding.  Internal hemorrhoids were shown on a May 2007 colonoscopy, and external inflamed hemorrhoids were shown at the July 2007 VA examination, at which time the Veteran reported having problems with rectal bleeding that began three months after he was activated for service in Iraq.  Given this evidence and credible history provided by the Veteran, there is a sufficient basis to establish service connection for hemorrhoids on the basis of aggravation. 

2.  Chest and Left Shoulder Disabilities 

The VA examinations conducted in 2007 have not shown a chest or left shoulder disability, nor have VA outpatient treatment records dated from September 2006 to July 2007.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the claims for service connection for chest and left shoulder conditions must be denied on basis of there being no current disability.  


ORDER

Entitlement to service connection for a chest disability is denied. 

Entitlement to service connection for an enlarged prostate is granted.  

Entitlement to service connection for allergic rhinitis is granted. 

Entitlement to service connection for adjustment disorder is granted. 

Entitlement to service connection for right shoulder impingement syndrome is  granted. 

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for lumbar strain myositis is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for a papulovesicular skin rash is granted. 


REMAND

With regard to the claims for service connection for a stomach disability, insomnia and disabilities manifested by dizziness, tiredness, and night sweats, such symptoms may be manifestations of an "undiagnosed illness" or "multisymptom illness" as contemplated by the presumptive provisions of 38 C.F.R. § 3.317.  Thus, as these presumptions remain in effect for claimants as the Veteran in the instant case who served in Iraq in support of Operation Iraqi Freedom, the RO will be directed upon remand to conduct the initial adjudication under 38 C.F.R. § 3.317 and to schedule the Veteran for an appropriate examination to assist in this adjudication to ensure due process.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In light of this necessary development, the RO will also be asked to obtain any additional service treatment reports that may be available.   Accordingly, the case is REMANDED for the following action:

1.  The RO must conduct all indicated efforts to obtain any additional service treatment reports which may exist, to include contacting the Veteran to request any such records he may have in his possession.  If no additional service treatment reports are available, that fact should be documented for the record.  All attempts to secure this evidence must be documented in the claims file by the RO, and the RO should explain to the Veteran the efforts made to obtain those records.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded a Persian Gulf War examination to determine if he has a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317, (an undiagnosed illness, or a medically unexplained chronic multisymptom illness), manifested by any of the following:  a stomach disability, insomnia, or disabilities manifested by dizziness, tiredness, or night sweats.  The Veteran's claims file should be made available to and reviewed by the examiner prior to the examination.  The examination report should reflect that such review was accomplished.  All necessary tests should be performed, and all findings should be reported in detail.

3.  Following competition of the above, the claims for service connection for a stomach disability and insomnia and disabilities manifested by dizziness, tiredness, and/or night sweats should be readjudicated with consideration of the provisions of 38 C.F.R. § 3.317.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with the claims that have been remanded, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


